NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
JOHN DACOSTA.,
Plaintiff-Appellan,t,
AND
N.B. SALTY MILLER,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendant-Appellee.
2011-5010
Appea1 from the United StateS Court of Federa1
C1aims in case n0. 10-CV-115, Judge Ge0rge W. Mi11er.
ON MOTION
ORDER
The United States moves for a 21-day extension of
time, until DeceInber 3, 2010, to file its brief
Upon consideration thereof,
IT ls 0RDERED THAT:

DACOSTA V. US
The motion is granted
NOV 23 2010
CC.
S
John DaCosta
N.B. Sa1ty Miller,
2
FoR THE COURT
)'S/ Jan Horba1§g
Date Jan H0rba1y
Clerk
Kenneth W. Rosenberg, Esq. FlLED
20
U.S. C0
THE*éE’5€§.‘t“é1%tSn'°“
nov 23 2010
]AN HORBALY
- CLERK